Citation Nr: 1226112	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO. 08-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease. 

3. Entitlement to service connection for gout, to include as secondary to service-connected ischemic heart disease. 

4. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected ischemic heart disease. 

5. Entitlement to service connection for a thyroid disorder, to include as secondary to service-connected ischemic heart disease. 

6. Entitlement to service connection for peripheral neuropathy and peripheral vascular disease of the lower extremities, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected ischemic heart disease.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected ischemic heart disease and posttraumatic stress disorder (PTSD) with bipolar disorder.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1965 to July 1967. His awards and decorations include the Combat Infantryman Badge (CIB) and Purple Heart Medal, among others. 

The Veteran is in receipt of a 100 percent schedular evaluation for ischemic heart disease, effective April 29, 2005, and a separate 100 percent schedular evaluation for posttraumatic stress disorder effective March 2, 2011. The Veteran is also in receipt of special monthly compensation  effective March 2, 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board remanded this case in March 2010 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In the March 2010 Board remand, the Board also remanded other issues that were on appeal at that time for additional development. After completion of this development, the RO granted service connection for ischemic heart disease and depression. Since the Veteran has not since appealed either the initial rating or effective date assigned for these disabilities, these issues are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues). Also in March 2010, the Board granted service connection for PTSD. This issue is no longer before the Board. 

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 and 2012. These records are not present in the claims folder. In any event, in the April 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system. Thus, there is no prejudice to the Veteran if the Board considers this evidence. See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Board is reopening the claim of service connection for hypertension on the basis of new and material evidence. The Board is adjudicating the issue of secondary service connection for a thyroid disorder. On this review, the Board has noted that the Veteran's complete due process rights have not been accorded with regards to notification and the remaining service connection issues will therefore be  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The RO denied service connection for hypertension in a September 2005 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. Evidence received since the September 2005 rating decision is new and raises a reasonable possibility of substantiating the hypertension claim.

3. Probative medical evidence of record demonstrates that the Veteran's hypothyroidism is the result of his service-connected ischemic heart disease. 


CONCLUSIONS OF LAW

1. The September 2005 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the service connection for hypertension claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The Veteran's thyroid disorder is the result of his service-connected ischemic heart disease. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

As to issue of service connection for a thyroid disorder, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the issue of new and material evidence for hypertension, the July 2007 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given that the Board is reopening the new and material evidence issue for hypertension and granting secondary service connection for a thyroid disorder. See 38 C.F.R. § 20.1102; Bernard, 4 Vet. App. at 392-94.  


New and Material Evidence - Hypertension

The RO originally denied service connection for hypertension in a September 2005 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO denied service connection for hypertension in the final September 2005 rating decision because there was no probative evidence of a current hypertension. The medical evidence of record, including blood pressure readings at that time, did not establish a hypertension diagnosis either in-service, within one-year of service, or post-service. 

In the May 2008 Statement of the Case (SOC), the RO reopened the new and material evidence issue for hypertension and considered it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the hypertension issue before proceeding to readjudicate the underlying merits of this claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in June 2007. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final September 2005 rating decision for hypertension. VA treatment records dated from 2006 to 2012 and various private treatment records dated in the early 2000s confirm a diagnosis of hypertension for the Veteran. The Veteran takes prescription medication to control his hypertension. This record now demonstrates medical evidence of current hypertension; relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his hypertension claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Secondary Service Connection for a Thyroid Disorder 

The Veteran contends that his current thyroid disorder is the result of his service-connected ischemic heart disease. In particular, as a result of taking the prescription medication amiodarone to treat his service-connected heart disease, the Veteran says he developed hypothyroidism. See January 2010 hearing testimony at pages 8-11. The Veteran has been service connected for ischemic heart disease since 2005. 

The Board presently grants the appeal and finds that secondary service connection for a thyroid disorder is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A recent April 2012 VA treatment record listed hypothyroidism as a current problem. VA treatment records dated from 2006 to 2012 consistently list hypothyroidism as a diagnosis. Thus, there is probative evidence the Veteran has a current thyroid disorder. 

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's hypothyroidism was caused by his service-connected ischemic heart disease. 38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158. Specifically, in September 2005 and August 2007, Dr. S.J.B., MD., the Veteran's primary care physician, opined that the Veteran, "as a result of chronic administration of [a]miodarone for his cardiac rhythm disturbances, developed hypothyroidism for which he takes thyroid replacement." The August 2007 report stated that the Veteran requires ongoing thyroid hormone replacement. A VA treatment record dated in March 2007 identifies a secondary relationship to heart medication as well, and also states that hypothyroidism was first diagnosed in June 2003, after the Veteran had used amiodarone for a number of years. These private and VA medical reports provide strong evidence in support of secondary service connection for a thyroid disorder. There is no contrary, negative opinion of record. 

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports secondary service connection for a thyroid disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal is granted as to that issue. The Board is granting secondary service connection for a thyroid disorder on the basis that is the direct result of the Veteran's service-connected ischemic heart disease, as opposed to aggravation.

The Board does not express an opinion as to the severity of the thyroid disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened. To this extent, the appeal is granted.

Service connection for a thyroid disorder as secondary to service-connected ischemic heart disease is granted. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the following issues: service connection for hypertension, gout, a kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities. 

The current Veterans Claims Assistance Act (VCAA) letters of record failed to inform the Veteran of the evidence necessary to substantiate his claims for SECONDARY SERVICE CONNECTION for hypertension, gout, a kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities, on the premise that these disorders are proximately due to or chronically aggravated by his service-connected ischemic heart disease. 38 C.F.R. § 3.310 (2011).

On this review, the Board has noted that a competent indication that the Veteran's GERD may be secondary to his service-connected PTSD / bipolar disorder. See August 2007 private opinion of Dr. S.J.B. Recent court decisions have emphasized that VA must fully investigate the possible nexus between any disorder sought to be service connected with a presently service-connected disorder when such competent evidence is presented. Therefore, a remand is required for the RO/AMC to issue another VCAA letter that addresses SECONDARY SERVICE CONNECTION for these disorders. 

Also, complete VA treatment records dated from April 2012 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). As part of its duty to assist, VA must also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Finally, the Veteran must be scheduled for VA examinations and opinions to determine the etiology of any current hypertension, gout, a kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities, on the basis of in-service incurrence, as well as on the basis of being secondary to service-connected ischemic heart disease and PTSD. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). This opinion must also consider whether any lower extremity disorder, other than a presumptive disease (e.g., acute and subacute peripheral neuropathy), may be directly related to presumed herbicide exposure during military service in Vietnam. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange). 




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for SECONDARY SERVICE CONNECTION for hypertension, gout, a kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities, on the premise that they are proximately due to, or chronically aggravated by, his service-connected ischemic heart disease. See 38 C.F.R. § 3.310 (2011). This letter must also address the theory of GERD as secondary to the Veteran's service-connected PTSD / bipolar disorder. This letter must (1) inform the Veteran of the information and evidence that is necessary to substantiate these claims ON A SECONDARY BASIS; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated the following: hypertension, gout, a kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities. 

(a) After obtaining any appropriate authorizations for release of any private medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) In addition, all relevant VA treatment records dated from April 2012 to the present from the VA Medical Center (VAMC) in Nashville, Tennessee must be secured. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. After securing any additional treatment records, the RO/AMC must schedule the Veteran for a VA examination with appropriate clinicians for the Veteran's hypertension, gout, kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities. The purpose of these examinations is to determine whether any of these current disorders is related to service or is secondary to his service-connected ischemic heart disease or PTSD disabilities. The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests. A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim. The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

The VA examiners are advised to address the following considerations:

(a) The examiners must take a full history from the Veteran. IF DEEMED APPROPRIATE BY THE EXAMINER(S), THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE Veteran's CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(b) For hypertension, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current hypertension disorder related to his military service? 

(ii) Is the Veteran's current hypertension disorder proximately due to or the result of his ischemic heart disease?

(iii) Is the Veteran's current hypertension disorder chronically aggravated or worsened by his ischemic heart disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of current hypertension by ischemic heart disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: Service treatment records (STRs) are negative for any complaint, treatment, or diagnosis of hypertension or high blood pressure readings. 

(v) Post-service, a private treatment record dated in March 1985 first documents a diagnosis of hypertension. A March 2005 private treatment report states that hypertension might be "possibly" related to alcohol use in the past. VA treatment records dated from 2006 to 2012 document "well-controlled" hypertension.    

(vi) The Veteran contends that his current hypertension is related to his service-connected ischemic heart disease. See January 2010 hearing testimony at pages 8-11. 

(c) For gout, the examiner must provide a medical opinion answering the following questions:

(i) Upon clinical examination, does the Veteran have current gout?  In making this determination, consider whether a gout disorder, if chronic in nature, may tend to have active versus inactive stages. 

(ii)  If current gout is diagnosed, is gout related to the Veteran's military service?   

(iii) If current gout is diagnosed, is gout proximately due to or the result of the Veteran's ischemic heart disease?

(iv) If current gout is diagnosed, is gout chronically aggravated or worsened by the Veteran's ischemic heart disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current gout by ischemic heart disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(v) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of gout. 

(vi) Post-service, VA treatment records dated from 2006 to 2012 document current gout. A July 2008 VA treatment record notes gout in the wrists. The Veteran takes the prescription colchicine to treat his recurrent gout.  In September 2005 and August 2007, Dr. S.J.B., MD., the Veteran's primary care physician, vaguely opined it is "uncertain" whether gout is related to stress or medication from the Veteran's ischemic heart disease or other disorders. 

(vii) The Veteran contends that his current gout is related to his service-connected ischemic heart disease. See January 2010 hearing testimony at pages 8-11. 

(d) For a kidney disorder, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current kidney disorder (chronic renal insufficiency) related to his military service? 

(ii) Is the Veteran's current kidney disorder (chronic renal insufficiency) proximately due to or the result of his ischemic heart disease?

(iii) Is the Veteran's current kidney disorder (chronic renal insufficiency) chronically aggravated or worsened by his ischemic heart disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of his current kidney disorder (chronic renal insufficiency) by ischemic heart disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of a kidney disorder or renal insufficiency. 

(v) Post-service, private treatment records dated in 2005 first document renal insufficiency. VA treatment records dated from 2006 to 2012 document "chronic" renal insufficiency. In September 2005 Dr. S.J.B., MD., the Veteran's primary care physician, opined that gradual renal insufficiency was associated with the chronic use of non-steroidal anti-inflammatory drugs for joint discomfort and musculoskeletal complaints.

(vi) The Veteran contends that his current kidney disorder (chronic renal insufficiency) is related to his service-connected ischemic heart disease. See January 2010 hearing testimony at pages 8-11.

(e) For GERD, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current GERD related to his military service? 

(ii) Is the Veteran's current GERD proximately due to or the result of his ischemic heart disease or PTSD / bipolar disorder?

(iii) Is the Veteran's current GERD chronically aggravated or worsened by his ischemic heart disease or PTSD / bipolar disorder, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of his GERD by ischemic heart disease or PTSD / bipolar disorder, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of GERD or a stomach disorder, with the exception of one instance of treatment for gastritis in November 1966. 

(v) Post-service, a private treatment record dated in  October 2002 first documents reflux disease, hiatal hernia, and gastric polyps. VA treatment records dated from 2006 to 2012 document current GERD.
In August 2007, Dr. S.J.B., MD., the Veteran's primary care physician, vaguely opined it is "uncertain" whether GERD is related to stress or medication from the Veteran's ischemic heart disease or other disorders. 

(vi) The Veteran contends that his current GERD is related to his service-connected ischemic heart disease. See January 2010 hearing testimony at pages 8-11.

(f) For the lower extremities, the examiner must provide a medical opinion answering the following questions:

(i) Upon clinical examination, does the Veteran have current peripheral neuropathy or peripheral vascular disease to the lower extremities?  

(ii) Does the Veteran have a current lower extremity disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have acute or subacute peripheral neuropathy)?

(iii) Is any other current lower extremity disorder the Veteran has related to his presumed herbicide / Agent Orange exposure during military service in Vietnam? (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed). 

 (iv) If current peripheral neuropathy or peripheral vascular disease is diagnosed, is either disorder proximately due to or the result of the Veteran's ischemic heart disease?

(v) If current peripheral neuropathy or peripheral vascular disease is diagnosed, is either disorder chronically aggravated or worsened by the Veteran's ischemic heart disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current peripheral neuropathy or peripheral vascular disease by ischemic heart disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(vi) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of peripheral neuropathy or peripheral vascular disease. 

(vii) Post-service, in 2001, various private treatment reports diagnose peripheral vascular disease and neuropathy of the lower extremities. A five to six year history of pain in the lower extremities is documented in a private November 2001 neurologic consultation. Plantar fasciitis from the 1990s is noted. Tennessee Orthopaedic Alliance records dated in April and May of 2002 diagnose bilateral tarsal tunnel syndrome. An April 2007 VA treatment record discusses a history of bilateral foot surgery in 1997 and 1999. VA treatment records dated from 2006 to 2012 document current peripheral vascular disease to the lower extremities. VA and private emergency room records dated in 2010 and 2011 reveal treatment for several falls.  

(viii) Post-service, in August 2007, Dr. S.J.B., MD., the Veteran's primary care physician, remarked that subsequent to treatment for heart problems, the Veteran developed peripheral sensory neuropathy of the lower extremities and peripheral vascular insufficiency. Dr. S.J.B. treated these disorders with high doses of thiamine and pentoxifylline for improved peripheral circulation. Dr. S.J.B. surmised that the Veteran may have experienced relative thiamine deficiency during service to set the stage for these disorders. Dr. S.J.B. assessed possible vitamin deprivation while the Veteran was in battle with the infantry during service. Dr. S.J.B. mentioned that these disorders should be established as service-connected impairments. In addition, in a January 2008 VA podiatry consult, a VA podiatrist assessed lower extremity neuropathy, "apparently secondary to Agent Orange."  

(ix) The Veteran contends that his current peripheral neuropathy or peripheral vascular disease of the lower extremities is related to his service-connected ischemic heart disease, or to a vitamin deficiency during service, or to presumed herbicide / Agent Orange exposure during military service. See January 2010 hearing testimony at pages 8-11. 

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the service connection claims for hypertension, gout, a kidney disorder, GERD, and peripheral neuropathy and peripheral vascular disease of the lower extremities. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


